DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The title has a typo where “Devide” should be “Device”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-9, 11-12 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-9, 11-12 and 17-19 recites “a second shaft”, but the examiner is unable to determine if “the second shaft” is referring to “a hollow carbon fiber rod 29” in FIG 5 or “a shaft 37” in FIG 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 2014/0117788).
Regarding claim 1, Takahashi teaches an actuating device (FIG 3), comprising:
a first actuating device (100), wherein the first actuating device (100) comprises:
a stator (110) within a housing (124), wherein the stator (110) comprises a core portion (115a, 116a) and a shoe portion (115b, 116b), wherein the shoe portion comprises an arc, wherein the shoe portion (115b, 116b) extends from each terminus of a plurality of termini of the core portion (115a, 116a);
a coil (114) extending around the core portion (115a, 116a) of the stator (110);
a plurality of magnets (123; FIG 5) coupled within the housing (124), wherein each magnet of the plurality of magnets (123) are coupled with the stator (110), wherein the each magnet of the plurality of magnets (123) are coupled on opposite sides of the 

    PNG
    media_image1.png
    875
    483
    media_image1.png
    Greyscale

a spring (180) coupled to the housing (124; through shaft and shaft fixing part 184) and the stator (110; through plate 111 and base fixing part 186), wherein the 

    PNG
    media_image2.png
    70
    509
    media_image2.png
    Greyscale

	Regarding claim 2/1, Takahashi was discussed above in claim 1. Takahashi further teaches a shaft (122) connecting the housing (124), the stator (110), and the coil (114).
Regarding claim 3/1, Takahashi was discussed above in claim 1. Takahashi further teaches a second shaft (122), wherein the second shaft (122) is connected to the housing (124).
Regarding claim 5/1, Takahashi was discussed above in claim 1. Takahashi further teaches wherein the each magnet of the plurality of magnets (123) have polarities that are aligned (FIG 5 shows the polarities in alternate direction).
Regarding claim 6/1, Takahashi was discussed above in claim 1. Takahashi further teaches wherein each magnet of the plurality of magnets (123) are on a point of the housing (124) which is farthest away from a center point (where shaft 122 is) of the core portion, and wherein an angle formed between the each magnet of the plurality of magnets (123) through the center point of the core portion is 180 degrees.

    PNG
    media_image3.png
    563
    559
    media_image3.png
    Greyscale


Regarding claim 7, Takahashi teaches an actuating device, comprising: 
a first actuating device (100), wherein the first actuating device (100)comprises: 
a stator (110) within a housing (124), wherein the stator (110) comprises a core portion (115a, 116a) and a shoe portion (115b, 116b), wherein the shoe portion (115b, 116b) comprises an arc, wherein the shoe portion (115b, 116b) extends from each terminus of a plurality of termini of the core portion (115a, 116a); 
a coil (114) extending around the core portion (115a, 116a) of the stator (110); 
a plurality of magnets (123) coupled within the housing (124), wherein each magnet of the plurality of magnets (123) are coupled with the stator (110), wherein the each magnet of the plurality of magnets (123) are coupled on opposite sides of the 
a torsion spring (180) around the shaft (122; FIG 4), wherein a first end of the torsion spring (180) is coupled to the housing (124, through shaft and shaft fixing part 184) and a second end of the torsion spring (180) is coupled to a first elbow (186), wherein the first elbow (186) is coupled to the stator (110, through base plate 111; FIG 2, 4).
Regarding claim 14/7, Takahashi was discussed above in claim 7. Takahashi further teaches wherein each magnet of the plurality of magnets (123) are on a point of the housing (124) which is farthest away from a center point (where shaft 122 is) of the core portion, and wherein an angle formed between the each magnet of the plurality of magnets (123) through the center point of the core portion is 180 degrees.
Regarding claim 15/7, Takahashi was discussed above in claim 7. Takahashi further teaches wherein the each magnet of the plurality of magnets (123) have polarities that are aligned (FIG 5 shows the polarities in alternate direction).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2014/0117788) in view of Le Moing et al. (US 2018/0155020).
	Regarding claim 4/3, Takahashi was discussed above in claim 3. While Takahashi discloses an arm (121) attached to an output portion (126), it fails to teaches a wing, wherein the wing is connected to the second shaft, wherein the wing is configured to be rotatable around the second shaft.
	Le Moing teaches a wing (102), wherein the wing (102) is connected to the second shaft, wherein the wing (102) is configured to be rotatable around the second shaft.

    PNG
    media_image4.png
    390
    334
    media_image4.png
    Greyscale

	The wing with the shaft of Le Moing can be attached to the arm of the output portion of Takahashi.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Takahashi to incorporate Le Moing to teach a wing, wherein the wing is connected to the second shaft, wherein the wing is configured to be rotatable around the second shaft, for the advantages of use in small drones in a stationary flight mode ([0002]).

Regarding claim 8/7, Takahashi was discussed above in claim 7. Takahashi fails to teach a second shaft, wherein the second shaft is connected to the housing. 
Le Moing teaches a second shaft, wherein the second shaft is connected to the housing (FIG 3).
The wing with the shaft of Le Moing can be attached to the arm of the output portion of Takahashi.

Regarding claim 9/8, Takahashi in view of Le Moing was discussed above in claim 8. Takahashi fails to teach a wing, wherein the wing is connected to the second shaft, wherein the wing is configured to be rotatable around the second shaft.
Le Moing further teaches a wing (102), wherein the wing (102) is connected to the second shaft, wherein the wing (102) is configured to be rotatable around the second shaft.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Takahashi to incorporate Le Moing to teach a wing, wherein the wing is connected to the second shaft, wherein the wing is configured to be rotatable around the second shaft, for the actuator to be operated as a drone.

Claims 10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2014/0117788) in view of Hakim (US 2018/0126147).
Regarding claim 10, Takahashi teaches an actuating device, comprising:
a first actuating device (100), wherein the first actuating device (100) comprises:
a stator (110) within a housing (124), wherein the stator (110) comprises a core portion (115a, 116a) and a shoe portion (115b, 116b), wherein the shoe portion (115b, 
a coil (114) extending around the core portion (115a, 116a) of the stator (110);
a plurality of magnets (123; FIG 5) coupled within the housing (124), wherein each magnet of the plurality of magnets (123) are coupled with the stator (110), wherein the each magnet of the plurality of magnets (123) are coupled on opposite sides of the housing (124), and wherein the housing (124) is configured to rotate about a shaft (122) through the core portion (115a, 116a) of the stator (110), wherein the shaft (122) is through the housing (124) and the coil (114); and
a spring (180), wherein a first end of the spring (180) is fixed to the housing (124, through shaft and shaft fixing part 184) and a second end of the spring (180) rests in a notch of a support (186), wherein the support (186) is coupled to the stator (110, through base plate 111; FIG 2, 4).
While Takahashi fails to teach wherein the spring is a cantilever leaf spring, it would be obvious to try using different springs as disclosed in Hakim. Hakim discloses in paragraph [0117] that the spring can be interchangeable. Any one of an extension spring, a compression spring, a helical or coiled spring, a torsional spring, a flat spring, a leaf spring, or a cantilever spring can be used. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Takahashi to incorporate Hakim to teach wherein the spring is a cantilever leaf spring, as it would be obvious to try and would result in the same functional outcome.
Regarding claim 13/10, Takahashi in view of Hakim was discussed above in claim 10. Takahashi further teaches wherein each magnet of the plurality of magnets (123) are on a point of the housing (124) which is farthest away from a center point (where shaft 122 is) of the core portion, and wherein an angle formed between the each magnet of the plurality of magnets (123) through the center point of the core portion is 180 degrees.
Regarding claim 16/10, Takahashi in view of Hakim was discussed above in claim 10. Takahashi further teaches wherein the each magnet of the plurality of magnets (123) have polarities that are aligned (FIG 5 shows the polarities in alternate direction).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2014/0117788) in view of Hakim (US 2018/0126147) as applied to claim 10 above, and further in view of Le Moing et al. (US 2018/0155020).
Regarding claim 11/10, Takahashi in view of Hakim was discussed above in claim 10. Takahashi in view of Hakim fails to teach a second shaft, wherein the second shaft is connected to the housing. 
Le Moing teaches a second shaft, wherein the second shaft is connected to the housing (FIG 3).

    PNG
    media_image4.png
    390
    334
    media_image4.png
    Greyscale

The wing with the shaft of Le Moing can be attached to the arm of the output portion of Takahashi.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Takahashi in view of Hakim to incorporate Le Moing to teach a second shaft, wherein the second shaft is connected to the housing, to attach a wing to the actuator for operation as a drone.
Regarding claim 12/11, Takahashi in view of Hakim and Le Moing was discussed above in claim 11. Takahashi in view of Hakim fails to teach a wing, wherein the wing is connected to the second shaft, wherein the wing is configured to be rotatable around the second shaft.
Le Moing further teaches a wing (102), wherein the wing (102) is connected to the second shaft, wherein the wing (102) is configured to be rotatable around the second shaft.
.

Allowable Subject Matter
Claims 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 17-19, the specific limitation of “a second housing (31a); and a second wing (32a), wherein the second wing is connected to the second housing through a third shaft (either the pole 29 or the shaft 37 within the second housing); and a servo type actuator (36; FIG 8), wherein the servo type actuator is configured to pivot each of the wing and the second wing in different directions”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image5.png
    481
    790
    media_image5.png
    Greyscale

The closes prior art Le Moing discloses a micro-drone (100) comprising two locomotor system (101) each having a wing (102) operated by a motor (104). Le Moing fails to disclose each of the locomotor system being housed in a separate housing and a servo type actuator is used to pivot each of the wings in different directions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINKI CHANG/           Examiner, Art Unit 2834                                                                                                                                                                                             
/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834